IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WAYMON JAMONTEZ                     NOT FINAL UNTIL TIME EXPIRES TO
BRAZILE,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D17-367
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 3, 2017.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Andy Thomas, Public Defender, and Greg Caracci, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.